DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's claim set filed 3/25/2021 remains under consideration. Claims 1-17, 19-26 and 52-56 remain pending, of which claims 1-17, 19-25 and 54-56 are being considered on their merits. Claims 26 and 52-53 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11-17, 25, and 54-56 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markowicz et al (2005, Topics in Tissue Engineering, Volume 2), in view of WO 90/05741 to Yamada et al. (previously cited- 1990) and Swindle et al. (2001, The Journal of Cell Biology, 154: 459-468) and Stabenfeldt et al (2005, Journal of Biomedical Materials Research Part A, pages 718-725).
Regarding claims 1, 4-6 and 55-56, Markowicz teaches a biodegradable, cross-linked, collagen scaffold seeded with mesenchymal stem cells for tissue engineering (see Summary). Regarding claim 7, Markowicz teaches agents can be added that facilitate or direct cell differentiation or cells (see page 3). Markowicz teaches that since the cells on the scaffold survived and proliferated, that the composition might be beneficial for tissue healing or regeneration.
Markowicz does not teach the scaffold comprises matrikines or mitrikine fragments, each of which comprises an epidermal growth factor- (EGF)- like repeat region, nor expressly that the plurality of bioactive agents exhibit suitable avidity in EGF-like signaling interaction with EGFR of cells.
Yamada teaches compositions relating to peptides and derivatives thereof having laminin-like activity due to containing sequences coding for laminin.  See Yamada et al. at Abstract.  Importantly, Yamada teaches that laminin is of special interest because it has multiple biological activities including promoting cell adhesion, migration, growth, and cell differentiation (e.g., interpreted to mean activities directed to regulation of cells to enhance cell survival).  See Yamada et al. at pg. 2, first paragraph.  More specifically, Yamada teaches that laminin B1 has an active site that promotes cell adhesion, cell migration, and receptor binding.  See Yamada et al. at pg. 2, first paragraph.  Additionally, Yamada teaches that the B1 and B2 chains have already been cloned, where the identification of two active sites which promote cell adhesion, migration, and receptor binding are known.  See Yamada et al. at pg. 4, last paragraph- pg. 5, first paragraph.  Regarding claims 1-3 and 11-16, Yamada teaches they have also found regions of laminin that contain EGF-like repeats, where homologies have been found in B1 and B2 chains.  See Yamada et al. at pg. 30, first paragraph.
Regarding claims 1, 8 and 9, Stabenfeldt teaches that laminin can be tethered to hydrogel scaffolds, and that this covalently tethered laminin can enhanced cell adhesion and viability (see abstract). 
Regarding claims 1-3 and 11-16, Swindle teaches that like laminin, tenascin-C is also a matrix component that possess EGF-like repeats and that both have been shown to modulate cell adhesion. See Swindle et al. at pg 460, col. 1. Swindle teaches tethering the tenascin-C EGF-like repeats ligands to surfaces results in EGFR-dependent binding of the EGF-like repeats to the cell surface and activation of EGFR pathways. See Swindle et al. abstract and at pg 460, col. 1. Regarding claims 11 and 54, Swindle teaches the effective concentration is increased by being constrained to the interface between the extracellular matrix and the cell surface and that the tethered ligand receptor complexes are physically restrained from entering the cell and thus impervious to the major long-term attenuation mechanism of ligand-dependent internalization and degradation. See Swindle et al. at pg 460, col. 1. 
It would have been obvious to combine Markowicz with Yamada, Stabenfeldt and Swindle to add either laminin or tenascin-C in Markowicz’s composition. A person of ordinary skill in the art would have had a reasonable expectation of success in adding either laminin or tenascin-C in Markowicz’s composition because Stabenfeldt and Swindle establish that they can be attached to surfaces. The skilled artisan would have been motivated to to add either laminin or tenascin-C in Markowicz’s composition because both Stabenfeldt and Swindle establish that they can be useful for propmoting cell adhesion and beneficial to cells.
	It would have also been obvious for a person of ordinary skill in the art to have utilized either the specific laminin B1 of Yamada et al. or the tenascin-C taught by Swindle et al. in the composition of Markowicz et al., because Yamada et al. expressly teach that laminin B1 has an active site that promotes cell adhesion, cell migration, and receptor binding, and Swindle et al. teach that like laminin, tenascin-C also contains EGF- like repeats that bind to EGFR and promote adhesion and EGFR functions, all of which are important in the biodegradable matrix, particle-cell, composition of Markowicz et al.  Moreover, the laminin of Yamada et al. and the tenascin-C taught by Swindle et al. would have been of particular interest to include in a composition such as taught in Markowicz et al., because the both contain regions contain EGF-like sequences that are responsible for cell-binding activity.  See Yamada et al. at pg. 30, last paragraph- pg. 31, first paragraph and Swindle et al. at pg 460, col. 1.  A person of ordinary skill in the art would have motivation and a reasonable expectation of success in utilizing the laminin of Yamada et al. or the tenascin-C taught by Swindle et al. in the method of Markowicz et al., because both the specific laminin B1 taught in Yamada et al. and the tenascin-C taught by Swindle et al. would enhance the specific function of the composition taught in Markowicz et al.  As such, the selection of a plurality of bioactive agents, each of which comprises an EGF-like repeat region, being immobilized on the cells or in the matrix, would have been obvious to a person of ordinary skill in the art given the combined teachings of Markowicz in view of the secondary references.
Additionally, the independent claim recites, “so that the plurality of the immobilized matrikine or matrikine fragments interacting with one of  exhibit suitable avidity in EGF-like signaling interaction with epidermal growth factor receptors (EGFR) of the interacting one of the cells within the biodegradable matrix for regulation of the interacting one of the cells to enhance survival thereof.”  It is reiterated that this limitation is considered a functional limitation of a product.  Such functional limitations claimed as a composition are examined by determining whether the underlying structure and form would have the same function.  Here, the composition as taught by Markowicz et al., in view of Yamada et al. Stabenfeldt et al. and Swindle et al., is capable of having the matrikine or matrikine fragments, such as laminin and tenascin-C, exhibit suitable avidity in EGF-like signaling interaction with EGFR of cells, because the structure related to the function of having receptor interactions that facilitate the binding of target cells would inherently depend on suitable avidity.  Additionally, Swindle et al. teach that like laminin, tenascin-C is also a matrix component that possess EGF-like repeats and that both have been shown to modulate cell adhesion and Swindle et al. teach the EGF-like repeats bind to EGFR on the cell surface and activation of EGFR pathways as well as cause adherence to the cells. See Swindle et al. abstract and at pg 460, col. 1. As such, the matrix surface of the composition for anchorage of cells to the matrix, would also exhibit additional avidity in cell interactions regarding the matrix, itself.  Additionally, Markowicz et al. and Stabenfeldt et al. teach the composition is capable to improve the survival of cells.  
Regarding the limitation of claim 1 wherein the “cells incorporated within the biodegradable crosslinked polymer gel matrix thereby limiting the mobility of the cells”, this is a functional limitation that is very broad as it does not provide any cute-off point as to what constitutes “limiting”. As the structure of the claimed composition is obvious over the cited references, this function property is also obvious. Furthermore, it is noted that the primary reference teaches cells incorporated within the biodegradable crosslinked polymer gel matrix therefore it teaches the claimed structure that limits the mobility.
Regarding claim 17, none of the references teach that the laminin functions to differentiate cells. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 10 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markowicz et al (2005, Topics in Tissue Engineering, Volume 2), in view of WO 90/05741 to Yamada et al. (previously cited- 1990) and Swindle et al. (2001, The Journal of Cell Biology, 154: 459-468) and Stabenfeldt et al (2005, Journal of Biomedical Materials Research Part A, pages 718-725), as applied to claims 1-9, 11-17, 25, and 54-56, above, and further in view of U.S. Patent Application Publication No. 2005/0100877 A1 to Xu et al. (cited in IDS- 2005).
Markowicz in view of the secondary references do not teach non-covalent bonding of the laminin.
Regarding claim 10, Xu et al. teach matrix polymer molecules may be alternatively cross-linked (e.g., non-covalently) by using oxidizers or other agents or methods, including exposing the polymers and protein to radiation to activate side polymer to permit cross-linking reactions.  See Xu et al. at [0057].
It would have been obvious to combine Markowicz in view Yamada, Stabenfeldt and Swindle with Xu to non-covalently bonding of the laminin. A person of ordinary skill in the art would have had a reasonable expectation of success in non-covalently bonding of the laminin because Xu teaches that extracellular matrix component can be non-covalently bonded. The skilled artisan would have been motivated to non-covalently bond the laminin because Xu establishes that several types of bonding can be utilized.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
	
Claims 19-24 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markowicz et al (2005, Topics in Tissue Engineering, Volume 2), in view of WO 90/05741 to Yamada et al. (previously cited- 1990) and Swindle et al. (2001, The Journal of Cell Biology, 154: 459-468) and Stabenfeldt et al (2005, Journal of Biomedical Materials Research Part A, pages 718-725), as applied to claims 1-9, 11-17, 25, and 54-56, above, and further in view of U.S. Patent Application Publication No. 2007/0093905 A1 to O’Neil et al. (previously cited- 2007).
The teachings of Markowicz in view Yamada, Stabenfeldt and Swindle are discussed above.
However, the references do not expressly teach the biodegradable matrix is formed via polymerization a polymerizing reactant that is adapted to undergo a free radical polymerization of instant claims 19-24.
O’Neil et al. teach compositions for use in regenerating tissue having matrix supporting materials including copolymers, tenascin-C to promote growth, laminin, and compositions capable of free radical polymerizing reactions, such as L-DOPA (relevant to claims 19-20 and 22-23).  See O’Neil et al. at [0042] and [0044].  Additionally, O’Neill et al. teach a combination of materials including L-DOPA based compositions and polyethylene glycol-based adhesives (relevant to claim 24).  See O’Neill et al. at [0042].  O’Neil et al. also teach bioactive agents that interact with the cellular materials (relevant to claim 21).  See O’Neil et al. at [0041].
It is noted that claim 19 recites, “wherein the biodegradable polymer matrix is formed via polymerization a polymerizing reactant that is adapted to undergo a free radical polymerization.”  This limitation is directed to a product-by-process and the method by which the composition is formed will be examined depending on any imparted structural elements, and not by the process steps.  The resulting composition, itself, containing the components is given full weight during examination.  O’Neil et al. teach that a matrix composition may include L-DOPA (which is a polymerizing reactant that is capable of free radical polymerization), that can be covalently attached to laminin.  See O’Neil et al. at [0042].  
It would have been obvious for a person of ordinary skill to combine the teachings of O’Neil et al. with the compositions and methods of Markowicz in view Yamada, Stabenfeldt and Swindle, because O'Neil et al. teach that including small molecules that affect the upregulation of specific growth factors increases bioactivity, or has a propensity to cause bioactivity when combined with other agents and hence may also serve as a bioactive agent.  See O'Neil et al. at [0042] and [0044].
A person of ordinary skill in the art would have had a reasonable expectation of success in combining O’Neil et al. with Markowicz in view Yamada, Stabenfeldt and Swindle because the references teach compositions and methods to promote the use of biomatrices combined with bioactive agents to stimulate growth or differentiation of cells.
A person of ordinary skill in the art would have been motivated to use the compositions of O’Neil et al. with the compositions of Markowicz in view Yamada, Stabenfeldt and Swindle because at least O'Neil et al. teach the advantages of including a mixture of bioactive agents with the matrix in causing bioactivity.  See O'Neil et al. at Abstract, [0042], and [0044].
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. 
Applicant copies and pastes much of the Non-Final Rejection mailed 10/26/2021 into the instant reply. As the rejection is of record, the applicant should note that they do not need to copy and paste it into their response.
Applicant references to three different publications (Yu, Aumailley, and Prieto) on pages 6-7 of the instant reply. However, since the applicant has not included any of these publications with their reply, and since none of these publications are on the record, these references and arguments pertaining to them could not be considered. 
Applicant summarizes the teachings of the references cited in the rejection. Applicant then concludes that individually none of the references teach all of the features of the claimed product. However, as stated in the above rejection, the product is obvious over the combination of references. Since the rejection did not assert that any one reference individually taught all of the claimed features, this argument is not persuasive. 
Applicant alleges that it was not previously known in the art that the composition could enhance cell survival in the presence of external stress. As an initial matter, applicant is reminded that the claims are drawn to a composition and not a method of using said composition. Therefore the motivation to combine the references to arrive at the composition need not be the same as applicant’s motivation. Furthermore, again, the primary reference Markowicz teaches that cells remain viable seeded in biodegradable, cross-linked, collagen scaffolds and Stabenfeldt additionally teaches that laminin can be tethered to hydrogel scaffolds, and that this covalently tethered laminin can enhanced cell adhesion and viability. Therefore the structural features of the composition are known in the art to promote viability of cells. Applicant continues by alleging that the results in Markowicz and Stabenfeldt are due to integrin binding sites of collagen/laminin, and not the lower affinity EGF-like repeats. However, the claimed product does not exclude collagen or laminin, and dependent claims 2 and 56 for example specifically limit to the inclusion of collagen and laminin. Therefore like the references’ teachings of the usefulness of including these components, the claimed product limits to the inclusion of these components. 
Applicant appears to allege unexpected results by alleging (1) that the secondary reference Stabenfeldt only analyzed survival over 24 hours, (2) that applicant observed transcriptional changes in cells on tenascin substrates verses collagen substrates, and (3) that they observed cell survival for up to 28 days when cells where implanted with PEG plus tenascin substrates verses tenascin substrates alone. Regarding applicant’s first point the secondary reference Stabenfeldt, it is noted that Stabenfeldt only analyzed survival over 24 hours and did not assay later time points and therefore it is unknown how long the cells survived. Importantly, since the secondary reference Stabenfeldt was not cited for the any of the structural features of the product besides the tethering of laminin, and since applicant has not presented any data on the claimed product to relate to the teachings Stabenfeldt, applicant’s position regarding this reference is not persuasive. Regarding applicant’s second and third arguments, applicants cannot show unexpected results before they have established what the skilled artisan would have expected. The comparisons made in applicant’s example to collagen substrates to show transcriptional changes does not establish unexpected results because this result is limited to replacing collagen with tenascin, whereas the claimed product includes collagen (instant claim 56) and the claims are not limited to a product only comprising tenascin. 
Similarly, the comparison of PEG plus tenascin to PEG alone, do not relate to the closest prior art as none of the references teach the use of PEG substrates without any anchorage molecules. Therefore these results are not commensurate in scope with the claimed product, and the applicant has established why any of the results are unexpected in view of the art. 
Applicant alleges that neither Xu nor O’Neil remedy the alleged deficiencies discussed above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653